MEMORANDUM ***
Zoltán Laczy, a native and citizen of Hungary, petitions pro se for review of the Board of Immigration Appeals’ decision vacating an immigration judge’s grant of cancellation of removal on the basis that even though Laczy was statutorily eligible for relief, he did not deserve a favorable exercise of discretion. Our jurisdiction is governed by 8 U.S.C. § 1252. We dismiss in part and deny in part.
Laczy contends that he deserved a favorable exercise of discretion because he has not been convicted of any crime. 8 U.S.C. § 1252(a)(2)(B)(i) deprives us of jurisdiction to review the Board’s discretionary determination. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir .2005).
Laczy also contends that the Board denied him equal protection and due process. *656He does not explain how he was denied these rights and therefore has not presented a colorable constitutional claim. See id. at 930.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.